                   Case 4:21-cv-00007-DMR Document 9 Filed 02/12/21 Page 1 of 3



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for Defendant EMERYVILLE HOTEL DEVELOPMENT VENTURE II, L.P.
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                                      Case No.: 4:21-cv-00007-DMR
     BRIAN WHITAKER,                        )
10                                          )
                                            )           NOTICE OF MOTION AND MOTION
11                          Plaintiff,      )           TO DISMISS COMPLAINT
                       v.                   )
12                                          )
                                            )           Date:           March 25, 2021
13   EMERYVILLE HOTEL DEVELOPMENT)                      Time:           1:00 P.M.
     VENTURE II, L.P., a California Limited )           Courtroom:      4, 3rd Fl.
14   Partnership,                           )                           Oakland Courthouse
                                            )
15                          Defendant.      )
                                            )           Hon. Donna M. Ryu
16   __________________________________ )
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
                   Case 4:21-cv-00007-DMR Document 9 Filed 02/12/21 Page 2 of 3



 1 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE THAT on March 25, 2021, or as soon thereafter as the
 3 matter may be heard in Courtroom 4 of the above-entitled court, Defendant EMERYVILLE
 4 HOTEL DEVELOPMENT VENTURE II, L.P. will and hereby does move to dismiss the
 5 Complaint in its entirety, pursuant to Fed. R. Civ. P. 12(b)(6). All of the asserted claims
 6 arise from Plaintiff’s visit to the Defendant’s reservations website (the “Website”), and
 7 Plaintiff’s claim that the Website fails to provide sufficient information about the accessible
 8 features in the accessible guestrooms in violation of the Americans with Disabilities Act
 9 and California’s Unruh Civil Rights Act. The Complaint lacks sufficient factual allegations
10 under applicable pleading standards to establish a plausible entitlement to relief with
11 respect to any of the claims asserted.
12            This motion is based on this Notice and the accompanying Memorandum of Points
13 and Authorities, Request for Judicial Notice, all pleadings and documents on file herein,
14 and on such other and further evidence as may be presented at or before the hearing on
15 this matter.
16            This motion is made following the conference of counsel which took place on
17 December 4, 2020 and on February 3, 2021.
18            WHEREFORE, Defendant EMERYVILLE HOTEL DEVELOPMENT VENTURE
19 II, L.P. respectfully request that this Court dismiss the Complaint with prejudice and
20 without leave to amend.
21                                          Respectfully Submitted,
22                                          STILLMAN & ASSOCIATES
23
24 Dated: February 11, 2021                 By:_____________________
                                               Philip H. Stillman, Esq.
25                                          Attorneys for Defendant EMERYVILLE HOTEL
                                            DEVELOPMENT VENTURE II, L.P.
26
27
28

     Motion to Dismiss Complaint                   -1-
                   Case 4:21-cv-00007-DMR Document 9 Filed 02/12/21 Page 3 of 3



 1                                       PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on February 12, 2021 or as
 3 soon as possible thereafter, copies of the foregoing Motion to Dismiss, Memorandum of
 4 Points and Authorities, the Request for Judicial Notice and Proposed Order was served
 5 electronically by the Court’s ECF notice to all persons/entities requesting special notice or
 6 otherwise entitled to the same.
 7                                            By: /s/ Philip H. Stillman
                                              Attorneys for EMERYVILLE HOTEL
 8                                            DEVELOPMENT VENTURE II, L.P.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                     -1-
